t c memo united_states tax_court terry k mann petitioner v commissioner of internal revenue respondent docket no 6263-o0l filed date joyce griggs for petitioner ross m greenberg for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court under sec_6330 ’ we must decide whether respondent abused his discretion under sec_6330 and petitioner is liable for a sec_6673 penalty section references are to the internal_revenue_code applicable to the years in issue - - findings_of_fact most facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the accompanying exhibits petitioner resided in artesia new mexico at the time his petition was filed with the court in a letter dated date respondent mailed a final notice - notice_of_intent_to_levy and notice of your right to a hearing to petitioner with respect to federal income taxes the september notice informed petitioner of respondent’s intention to levy under sec_6331 and petitioner’s right to appeals_office consideration additionally enclosed with the notice was a copy of form request for a collection_due_process_hearing to request a hearing with the appeals_office on date pursuant to sec_6330 petitioner timely requested a hearing using the form in the request for a hearing petitioner questioned the existence of a valid summary record of assessment pursuant to sec_301_6203-1 on date respondent mailed to petitioner a letter stating that it was the appeals officer’s determination that petitioner’s reasons for disagreeing with the proposed enforcement actions are frivolous and without merit and scheduling a hearing for date petitioner did not attend the scheduled hearing and did not contact the appeals officer to reschedule the hearing - - on date respondent issued a notice_of_determination to petitioner the notice concluded all procedural administrative and statutory requirements were met petitioner failed to attend the scheduled hearing petitioner failed to present any collection alternatives and the proposed levy was justified the appeals officer sustained the proposed levy on the basis of his review of a computer transcript of respondent’s records the appeals officer did not consider a form_4340 certificate of assessments payments and other specified matters on date petitioner filed a timely petition with this court on date counsel for respondent provided petitioner with a copy of a form_4340 dated date opinion in a sec_6330 appeal where the validity of the underlying tax_liability is properly at issue the court will review the liability de novo where the underlying liability is not at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 the validity of the underlying tax_liability is not at issue in this case consequently we review respondent’s actions under the abuse_of_discretion standard q4e- petitioner alleges two errors by respondent first petitioner alleges that the appeals officer abused his discretion by failing to obtain from the secretary an assessment document prepared by the assessment officer and certified under oath by an authorized official instead the appeals officer relied upon computer transcripts to verify the existence of an assessment second petitioner alleges the appeals officer failed to grant petitioner the requested hearing sec_6331 provides the secretary with the authority to levy upon the property of a taxpayer who is liable to pay any_tax and who neglects or refuses to pay such tax within days after notice_and_demand for payment sec_6331 provides that the secretary must provide the taxpayer with notice_of_intent_to_levy at least days before the day of the levy in addition to the notice required by sec_6331 sec_6330 provides the taxpayer with the right to a prelevy hearing sec_6330 generally provides that if the taxpayer has timely requested a hearing with the appeals_office the secretary’s levy actions are suspended while the appeals_office considers the matter and during any appeal therein sec_6330 requires the appeals officer to obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 provides the taxpayer with the right to raise - - issues including appropriate spousal defenses challenges to the appropriateness of the collection actions and offers of collection alternatives challenges to the underlying liability may be raised if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the underlying liability judicial review of the appeals officer’s administrative determination is available in this court or if this court lacks jurisdiction over the type of tax underlying the liability in the appropriate u s district_court see sec_6330 issue verification of the existence of an assessment petitioner contends that the appeals officer’s reliance upon the computer transcript to verify the existence of an assessment does not comply with sec_6330 in relevant part sec_6330 provides the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met respondent contends that the appeals officer satisfied this requirement by reviewing the computer transcript to verify the existence of an assessment petitioner has not shown any irregularities in the assessment procedure in this case reliance upon the computer transcript to verify the existence of an assessment was not an abuse_of_discretion -- - petitioner also contends that he was not given a hearing as required by sec_6330 respondent contends that the appeals officer scheduled a hearing and provided petitioner with written notice of the hearing petitioner has not contended that he did not receive notice of the scheduled hearing petitioner did not attend the scheduled hearing and did not attempt to reschedule the hearing the court agrees with respondent that petitioner was granted an opportunity for a hearing accordingly we hold that respondent’s determination to proceed with the levy is not an abuse_of_discretion issue sec_6673 penalty we decline to impose a penalty under sec_6673 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent
